Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program claim per se.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2012/0149342).
As to claim 1, Cohen teaches an information processing apparatus comprising:
 a first acquiring unit (112) that acquires first messages (114) transmitted from other users to a user in a service configured to transmit and receive messages between the user and the other users;

 a second acquiring unit (116) that acquires user information (124; Fig.2, 134) regarding the user;
a determining unit (118) that determines whether or not to notify the user of the first messages on a basis of the first messages (114) and the user information (124); and
a notification control unit that controls notification processing of notifying the user of the first messages determined to be notified to the user by the determining unit (abstract; Pars.134, 11, 51; Fig.5).


    PNG
    media_image1.png
    711
    605
    media_image1.png
    Greyscale

	As to claim 2, Cohen teaches wherein the first acquiring unit acquires the
 first messages which are unopened (new/unread messages) among the first messages (Fig.1A, Par.11).
	As to claim 3, Cohen teaches wherein the determining unit determines to
 notify the user of the first message whose priority of notifying the user of the first message is a first priority, and determines whether or not to notify the user of the first message whose priority is a second priority lower than the first priority, among the First
messages that are unopened (Abstract; Pars.51, 54, 58, 91; Figs.1-3).
	As to claim 4, Cohen teaches wherein the determining unit analyzes a content of the first message and generates a trigger condition for notifying the user of the first 
	As to claim 5, Cohen teaches wherein the determining unit determines whether or not the trigger condition is satisfied on a basis of the user information, and determines to notify the user of the first message corresponding to the trigger condition determined to be satisfied (Fig.1B, 134).
	As to claim 6, Cohen teaches wherein the determining unit determines whether or not to notify the user of the first message on a basis of whether the first message is addressed to the user or to a plurality of users including the user (Pars.91, 95, 76, 99; Fig.5A).
	As to claim 7, Cohen teaches wherein the notification control unit notifies the user of first notification information asking the user whether or not to output content on a basis of the first message including the content or including information indicating an arrangement location of the content, and controls output processing of the content according to an answer of the user to the First notification information (Pars.77, 112, 170).
	As to claims 8-9, Cohen teaches wherein the notification control unit controls the notification processing so as to notify the user of second notification information in which contents of a plurality of the first messages are organized (Pars.50, 57, 114; Figs.6A-6F).
As to claim 12, Cohen teaches wherein the notification control unit controls the notification processing so as to notify the user of the message by a voice output device (Pars.87, 145).

	Regarding claims 16-17, the program and the method comprising the steps cited in claim 1 are analogous therefore rejected as being anticipated by Cohen for the foregoing reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2012/0149342).
As to claim 10, Official Notice is taken that generating messages such as auto replies based on user information is well known and common in the art and would be obvious in the prior art of Cohen for the purpose of sending replies when the user is not able to do so.
As to claim 11, Cohen teaches wherein the determining unit determines whether or not to notify the user of the first message on a basis of whether or not the first message is a reply to previous message (Par.97).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to provide adequate description of the claimed subject matter including what other user comprises and how to determine the other users are permitted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Skladman et al. (US 7,181,495)

    PNG
    media_image2.png
    763
    486
    media_image2.png
    Greyscale





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL ABEBE/Primary Examiner, Art Unit 2657